Title: Abstract of Points to Form an Address, [16 May–5 July 1796]
From: Hamilton, Alexander
To: 



[New York, May 16–July 5, 1796]
I   The period of a new Election approaching it is his duty to announce his intention to decline—
II   He had hoped that long ere this it would have been in his power and particularly had nearly come to a final resolution in the year 1792 to do it but the peculiar situation of affairs & advice of confidential friends dissuaded
political cowardice

III   In acquiescing in a further election he still hoped a year or two longer would have enabled him to withdraw by a continuance of causes has delayed till now—when the position of our Country abroad and at home justify him in pursuing his inclination
IV   In doing it has not been unmindful of his relation as a dutiful citizen to his Country nor is now influenced by the smallest diminution of zeal for its interest or gratitude for its past kindness but by a belief that the Step is compatible with both.
V   The impressions under which he first accepted were explained on the proper occasion—
VI   In the execution of it has contributed the best exertions of a very fallible judgement—an[ti]cipated his insufficiency experienced his disqualifications for the difficult trust & every day a stronger sentiment from that cause to yield the place—advance into the decline of life, every day more sensible of weight of years of the necessity of repose lef the duty to seek retirement &c   Add
VII   It will be among the purest enjoyments which can sweeten the remnant of his days to partake in a private station in the midst of his fellow Citizens the laws of a free Governt the ultimate object of his cares & wishes—
Qr. as to Rotation.
IX   In contemplating the moment of retreat cannot forbear to express his deep acknowlegements & debt of gratitude for the many honors conferred on him—the steady confidence which even amidst discouraging scenes & efforts to positinpoison its source has adhered to supported him & enabled him to be useful—marking, if well placed the virtue and wisdom of his countrymen—All the return he can now make must be in the vows he will carry with him to his retirement I for a continuance of the divine beneficence to his Countryn. II for the perpetuity of their union & brotherly affection, for a good administration insured by a happy union of watchfulness & confidence III that happiness of people under auspices of liberty may be complete IV   That by a prudent use of the blessing they may recommend to the affection the praise & the adoption of every nation yet a stranger to it—
X   Perhaps here it wo he ought to end—But an unconquerable solicitude for the happiness of his Country will not permit him to leave the scene without availing himself of whatever confidence may remain in him to strengthen some sentiments which he believes to be essential to their happiness and to recommend some rules of conduct the importance of which his own experience has more than ever impressed upon him—
XI   To consider the Union as the Rock of their salvation presenting summarily these ideas—



I security against force or danger
{
I The strength & greater security from external danger

II from interior tranquility
{
II Internal peace & avoiding the necessity of establishments dangerous to liberty—

Safety Peace & Liberty & commerce
{
III Avoidi[n]g the effects of foreign intrigue


{
IV Bre[a]k the force of faction by rendering combination more difficult
I   Fitness of the parts for each other by their very discriminations

I   The North by its capacity for maritime streng[t]h & manufacture
II   The Agricultural South nourishing the furnishing materials & requiring those protection[s]
The Atlantic bound to the Western Country by the strong interest of peace &
The Western by the necessity of Atlantic maritime protection—
cannot be secure of their great outlet otherwise—
cannot trust a foreign connection
Solid interests invite to Union—Speculation of difficul[t]y of Government ought not to be indulged nor momentary jealousies—lead to impatience
Faction & individual ambition are the only advisers of Disunion Let Confidence be cherished—Let the recent Experience of the West be a lesson against impatience & distrust—

And above all Let the friends of Union wherever they reside avoid as far as possible attaching party spirit to Geographical discriminations—
XII   Cherish the actual Government. Change not It is the government of our own choice, free in its principles the guardian of our common rights, the patron of our common interests & containing within itself a provision for its own amendment.
But let that provision be cautiously used not abused, changing only in any material points as experience shall direct—neither indulging speculations of too much or too little force in the system—& remembering always the extent of our Country—
Time & Habit of great consequence to every Government of whatever structure.
Discourage the spirit of Faction the bane of free Government—& particularly avoid founding it on geographical discriminations.
Discountenance slander of public Men
I   Let the Departments of Governt. avoid interfering & mutual encroachment
XIII   Morals religion—Industry Commerce œconomy—Cherish public Credit—source of strength & security adherence to systematic views—

XIV   Cherish Good Faith & Justice Peace with other Nations—
1   Because Religion & morality dictate it
2   Because Policy dictates it
If there could exist a nation invariably honest & fait[h]ful the benefits would be immense
But avoid national antipathies or national attachments display the Evils—source fertile source of Wars instrument of ambitious Rulers
XV   Republics peculiarly exposed to foreign intrigue those sentiments lay them open to it

XVI   The greater rule of our foreign politics ought to be to have as little political connections as possible with foreign Nations



establishing tempor[ar]y & convenient rules that commerce may be placed on a stable footing Merchants know their rights & Commerce how to support them—not seeking favors
}
Cultivating Commerce with all by gentle & natural means diffusing & diversyfing it but forcing nothing & Cherishing the sentiment of independence taking pride in the appelation of Ameri[c]a
XVII   Our seperation from Europe renders allianc standing alliances inexpedient—subjecting our peace & interest to the primaries to the primary & complicated relations of European interests—
Keeping constantly in view to place ourselves upon a respectable defensive & if forced into Controversy trusting to Connections of the Occasion
XVIII   Our Attidude imposing & rendering this policy safe But this must be with the exception of effec existing engagements to be preferred but not extended—
XIX   It is not expected that these admonitions can controul the course of the human passions but if they only moderate them in some instances & now & then excite the reflections of virtue men heated by party spirit my endeavor is rewarded
XX   How far in the administration of my present Office my conduct has conformed to these principles the public records must Witness. My conscience assures me that I believed myself to be guided by them—


   
   Touch sentiments with regard to conduct of belligerent Powers a wish that France may establish good Government—Time every thing


XXI   Particularly in relation to the Present War. The Proclamation of the 22 of April 1793 is the key to my plan—Approved your Voice & that of your Representatives in Congress the spirit of that measure has continually guided me uninfluenced by & regardless of the Complaints & attempts of any the powers at War or their partizans to change them—
I thought our Country had a right under all the circumstances to take this ground & I was resolved as far as depended on me to maintain it firmly—
XXII   However in reviewing the course of my administration I may be unconscious of intentional errors I am too sensible of my own deficiencies not to believe that I may have fallen into many—I deprecate the evils to which they may tend & pray Heaven to avert or mitigate & abrige them—I carry with me nevertheless the hope that my motives will continue to be viewed with indulgence that after 45 years of my life devoted to public service with a good zeal & upright use views mythe faults of deficient abilities will be consigned to obligion & myself must soon be to the mansions of rest—
XXIII   Neither interest nor ambition has been my compelling motive—I never abused the power confided to me—I have not bettered my fortune retiring with it no otherwise improved than influence on prope[rt]y of the by the common blessings of my Country—I retire with undefiled hands & an uncorrupted heart and with ardent vows for the welfare of that Country which has been the native soil of myself & my ancestors for for four generations.
